DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Formal Matters
Applicant’s amendment and response dated 2/2/2021, which amended claim 1, has been entered.  Claims 1 and 7 are pending.  Claims 2-6 and 8-12 were previously cancelled.  Claim 7 is withdrawn from further consideration as being drawn to a non-elected invention.  Claim 1 has been examined on the merits.  References not included with this Office Action can be found in a prior Action.  

Claim Rejections - Withdrawn
The rejection of claim 1 under 35 U.S.C. § 112(b) has been withdrawn in view of Applicant’s amendments to this claim.
The rejection of claim 1 under 35 U.S.C. § 103 as being unpatentable over Fike (U.S. PGPUB 2008/0261308; 2008), taken in view of Srivastava et al. (International Journal of Pharmaceutical Sciences and Drug Research, Vol. 2, No. 4, pp. 236-246; 2010) and Nikowitz (Powder Technology, Vol. 205, pp. 155-159; 2010), has been withdrawn in view of Applicant’s amendments to claim 1.

It is noted that in view of the new matter added within the claims (see the new matter rejection presented below), Applicant is notified that if the new matter is deleted from claim 1, the above art rejections and/or cited references will be reapplied.
Objection to the Drawings
The drawings filed 2/2/2021 are objected to since new Fig. 3 introduces new matter by introducing a new Fig. 3 that eliminates the cylindrical partition surrounding the bottom sprayer, which was in the original Fig. 3 in the drawings filed on 12/21/2016.  Corrected drawing sheets in compliance with 37 C.F.R. § 1.121(d) are required in reply to the Office Action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 C.F.R. § 1.121(d).  If the changes are not accepted by the Examiner, the Applicant will be notified and informed of any required corrective action in the next Office Action.  The objection to the drawings will not be held in abeyance.

Claim Rejection - 35 U.S.C. § 112 – Written Description
The following is a quotation of 35 U.S.C. § 112(a):
(a) IN GENERAL. - The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claim 1 is rejected under 35 U.S.C. § 112(a) as failing to comply with the written description requirement.  The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Regarding claim 1, the claim now indicates that the fluid bed granulator has a chamber in which the bottom spray is located at a bottom without a cylindrical partition surrounding the bottom spray and that bubbles of the aqueous cell culture medium are formed into the fine particles due to absence of the cylindrical partition surrounding the bottom spray.
While Applicant benefits from what Applicant discloses in the specification, the originally filed claims and what was known in the art at the time of filing the application, it does not appear that Applicant was in possession of such a claim where there is no cylindrical partition within the fluid bed granulator. 
It is noted that in the originally filed specification, it appears there is no indication of a chamber in which the bottom spray is located at a bottom without a cylindrical partition surrounding the bottom spray.  It also appears there is no indication of a partition, cylindrical partition or a description of a partition or cylindrical partition within the specification.  
That is, there are no literal words that describe the intricate details of a fluid bed granulator, especially any description of the fluid bed granulator internal working parts or internal housings in the granulator other than the bottom sprayer (indicated as “bottom spray” in the originally filed specification).  

The only support for any indication of a cylindrical partition within the fluid bed granulator that is within the originally filed Application can be gleaned from the originally filed drawings of 12/21/2016, where Fig. 3 (below) shows a fluid bed granulator that has a chamber, where the bottom spray is located at a bottom with a cylindrical partition surrounding the bottom spray:
[AltContent: textbox (Bottom sprayer)][AltContent: textbox (Cylindrical partition)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    423
    502
    media_image1.png
    Greyscale


Applicant indicates in the response dated 2/2/2021 that support for such a limitation (i.e., no cylindrical partition) is within Fig. 4 of the drawings (Reply, page 5).  As noted above, Fig. 4 and its description within the originally filed specification (page 15) do not provide adequate support for the new limitations within claim 1 since there is no specific details within Fig. 4 or in the specification that adequately describes details of the internal parts of the granulator other than showing and describing just the bottom sprayer.
In view of amended claim 1 and new Fig. 3 (see the objection to the drawings above; expressly incorporated herein), Applicant does not have support for the elimination of the cylindrical partition structure since such new limitations goes against what was explicitly illustrated in the originally filed Fig. 3 (above).  
Accordingly, the limitations in claim 1 concerning that the fluid bed granulator has a chamber in which the bottom spray is located at a bottom without a cylindrical partition surrounding the bottom spray (as well as bubbles of the aqueous cell culture medium are formed into the fine particles due to absence of the cylindrical partition surrounding the bottom spray), represents new matter, unless Applicant can specifically indicate where the expressed recitation for such a limitation (i.e., where the bottom spray is located at a bottom without a cylindrical partition surrounding the bottom spray) in the fluid bed granulator is provided in the originally filed claims, drawings or specification.
The above claim limitations for the elimination of the cylindrical partition structure is not found within the as-filed specification.  There is no adequate description or teaching that the cylindrical partition structure surrounding the bottom spray is eliminated from the 
So, in terms of making and using the present invention, there is no adequate description or teaching that a person of ordinary skill in the art would find within the as-filed specification to discern how to make or use the fluid bed granulator, where the bottom sprayer is located at a bottom without a cylindrical partition surrounding the bottom sprayer in the fluid bed granulator (as well as that bubbles are formed into the fine particles due to absence of the cylindrical partition surrounding the bottom spray) of the present invention.
Conclusion

No claims are allowed.  No claims are free of the art.

Applicant’s Amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a). 
A shortened statutory period for reply to this final Action is set to expire THREE MONTHS from the mailing date of this Action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final Action and the Advisory Action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the Advisory Action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the Advisory Action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final Action. 
Any inquiry concerning this communication or earlier communications from the 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Sharmila Landau, can be reached at (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Paul D. Pyla 
Examiner, Art Unit 1653

/Soren Harward/Primary Examiner, Art Unit 1631